DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that:
“Matsumoto is silent regarding that, in a period during which a pixel signal is output from a first-row pixel in the optical black portion 22 to a column line, a pixel signal is output from a second-row pixel in the optical black portion 22 to a column line. Indeed, Matsumoto discloses the vertical driving circuit 4 outputting held electric charge on a row-by- row basis sequentially (see Paragraph [0 189]) and therefore without overlap.
Accordingly, Matsumoto cannot be understood to disclose or suggest, in a period during which a pixel signal is output from a first light shielded pixel which is a first-row light shielded pixel among the plurality of light shielded pixels to a first vertical output line among the plurality of vertical output lines, a pixel signal is output from a second light shielded pixel which is a second-row light shielded pixel among the plurality of light shielded pixels to a second vertical output line among the plurality of vertical output lines, as recited in independent Claim 1”.
	The examiner notes that in the rejection the examiner relied on the driving of simultaneous reading in all of the pixels as the claimed “period”.  The examiner further notes that there is no language in the claim regarding “overlap” and how “overlap” relates to a “period”.
Regarding claim 7, applicant further states that:
In addition, while the recitation of “the third correction signal previously calculated” in Claim 7 is alleged to lack sufficient antecedent basis, it is noted that the claim previously recites “a third correction signal obtained by subtracting” and that the subtracting would be understood as a calculation.
The examiner disagrees and notes that by the claim reciting “…a third correction signal obtained by subtracting…” uses the words “obtained” and “subtracting”, while the word “calculated” does not positively link to “obtained” or “subtracting”.  The examiner suggests that applicant changes “the third correction  signal previously calculated” to “the third correction  signal previously obtained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third correction signal previously calculated".  There is insufficient antecedent basis for this limitation in the claim.  As discussed above the examiner suggests that applicant changes “the third correction  signal previously calculated” to “the third correction  signal previously obtained
Claim 8 depends on claim 7 and therefore is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (U.S. Pub. No. 20140307142).
Regarding claim 1, Matsumoto discloses:
A photoelectric conversion device comprising:
a plurality of effective pixels and a plurality of light shielded pixels which are arranged respectively in a plurality of rows and a plurality of columns (pixel array section 3 includes an optical black portion 22 (OPB) as a light-blocked pixel portion in which pixels of which the photoelectric conversion elements are blocked from light so as to detect a level (black level) in darkness, where the OPB portion 22 includes an HOPE region which is arranged in a horizontal direction (row direction) with respect to the effective pixel portion 21, and a VOPB region which is arranged in a vertical direction (column direction) with respect to the effective pixel portion 21, and where the pixels include a photodiode (PD), par. 48-49 and Figs. 1 and 2);
a plurality of vertical output lines (vertical signal lines 9 where vertical driving circuit 4 selectively scans the respective pixels 2 of the pixel array section 3 in order in the vertical direction row by row so that a pixel signal based on signal charge which is generated in proportion to a light receiving amount in the photoelectric conversion element of each pixel 2 is supplied to the column signal processing circuit 5 through a vertical signal line 9, par. 51 and Fig. 1); and
a signal processing circuit (Signal Processing Circuit 12, par. 54-58),
wherein in a period during which a pixel signal is output from a first light shielded pixel which is a first-row light shielded pixel among the plurality of light shielded pixels to a first vertical output line among the plurality of vertical output lines, a pixel signal is output from a second light shielded pixel which is a second-row light shielded pixel among the plurality of light shielded pixels to a second vertical output line among the plurality of vertical output lines (period of driving of simultaneous reading in all the pixels where vertical driving circuit 4 sequentially outputs the electric charge held in the FDs 116 of the pixels to the column signal processing circuits 5 row by row, par. 189 and 190), and
the signal processing circuit corrects effective pixel signals output from the effective pixels by using a correction signal obtained by performing filtering processing on the pixel signal from the first light shielded pixel and on the pixel signal from the second light shielded pixel (the pixels of each pixel row [v] in the HOPB region are averaged or a median is obtained as a clamp value for the row, and where signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of the effective pixel portion 21, so as to obtain an original pixel signal from which a dark shading component is removed, par. 66-82).
Regarding claim 2, Matsumoto further discloses:
signal processing circuit performs:
calculation of a first correction signal obtained based on the pixel signal output from the first light shielded pixel and a second correction signal obtained based on the pixel signal output from the second light shielded pixel (the pixels of each pixel row [v] in the HOPB region are averaged or a median is obtained as a clamp value for the row, par. 66-82); and
correction of the effective pixel signals by using a correction signal obtained by performing filtering processing on the first correction signal and the second correction signal (signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of the effective pixel portion 21, so as to obtain an original pixel signal from which a dark shading component is removed, par. 66-82).
Regarding claim 3, Matsumoto further discloses:
	signal processing circuit subtracts, from each of the effective pixel signals, a correction signal obtained by performing filtering processing on the pixel signal from the first light shielded pixel and on the pixel signal from the second light shielded pixel, thereby correcting the effective pixel signals (signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of the effective pixel portion 21, so as to obtain an original pixel signal from which a dark shading component is removed, par. 66-82).
Regarding claim 4, Matsumoto further discloses:
signal processing circuit further corrects the effective pixel signals output to the first vertical output line (driving of simultaneous reading in all the pixels vertical driving circuit 4 sequentially outputs the electric charge held in the FDs 116 of the pixels to the column signal processing circuits 5 row by row, par. 189 and 190) by using a correction signal obtained by performing filtering processing on pixel signals from a plurality of light shielded pixels (the pixels of each pixel row [v] in the HOPB region are averaged or a median is obtained as a clamp value for the row, and where signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of the effective pixel portion 21, so as to obtain an original pixel signal from which a dark shading component is removed, par. 66-82).
Regarding claim 5, Matsumoto further discloses:
each of a plurality of pixel signals output to the first vertical output line is further divided into a plurality of channels and output to the signal processing circuit (as seen in Figs. 1 and 2 each vertical line of pixels includes either HOPB region of OPB portion 22 and VOPB region of OPB portion 22 or effective pixel portion 21 and VOPB region of OPB portion 22, where vertical driving circuit 4 selectively scans the respective pixels 2 of the pixel array section 3 in order in the vertical direction row by row so that a pixel signal based on signal charge which is generated in proportion to a light receiving amount in the photoelectric conversion element of each pixel 2 is supplied to the column signal processing circuit 5 through a vertical signal line 9 and signal processing circuit 12 performs the processing, par. 51 and 66-82), and
the signal processing circuit corrects the effective pixel signals in one of the channels by using a correction signal obtained by performing filtering processing on pixel signals from a plurality of light shielded pixels in the one channel (using the arrangement of the pixels as described above, the pixels of each pixel row [v] in the HOPB region are averaged or a median is obtained as a clamp value for the row, and where signal processing circuit 12 randomly selects any one of the held clamp values HCLP[v-7] to HCLP[v] of eight rows in relation to each pixel of the effective pixel portion 21 of the pixel row [v] and the signal processing circuit 12 subtracts the randomly selected clamp value from a pixel signal of the pixel of the pixel row [v] of the effective pixel portion 21, so as to obtain an original pixel signal from which a dark shading component is removed, par. 66-82, further signal processing circuit 12 holds data (clamp values) of a plurality of columns by using, as held data, a column statistic (an average value VOPBA[h] and a median value VOPBM[h]) obtained by performing a statistical process on pixel signals of the VOPB region in the unit of columns and signal processing circuit 12 randomly selects and subtracts the held data (clamp values) of a plurality of columns from the pixel signals in each pixel of the effective pixel portion 21 and a random error (random noise suppression remainder) of a clamp value of the VOPB region can be distributed in the row direction, and thus it is possible to suppress a random vertical line without increasing the number of pixels per column of the VOPB region, par. 166).
Regarding claim 9, Matsumoto further discloses:
a column read circuit including a memory in which pixel signals are to be stored, wherein the column read circuit reads, from the second vertical output line, pixel signals from second-row pixels in a period during which pixel signals from first-row pixels are read from the first vertical output line, and stores the pixel signals from the second-row pixels in the memory in a period during which the pixel signals from the first-row pixels are stored in the memory (column signal processing circuit 5, where vertical driving circuit 4 selectively scans the respective pixels 2 of the pixel array section 3 in order in the vertical direction row by row so that a pixel signal based on signal charge which is generated in proportion to a light receiving amount in the photoelectric conversion element of each pixel 2 is supplied to the column signal processing circuit 5 through a vertical signal line 9, and column signal processing circuits 5 are disposed in every column of the pixels 2, and perform signal processing such as noise removal on signals of one row which are output from the pixels 2 for each pixel row, where the column processing circuit(s) 5 inherently have a memory in order to function to process the signals, par. 51-53, 189, and 190).
Regarding claim 10, Matsumoto further discloses:
column read circuit performs signal amplification or AD conversion processing on pixel signals from the first-row pixels and the second-row pixels, and then stores, in the memory, the pixel signals that have been subjected to the signal amplification or the AD conversion processing (column signal processing circuits 5 perform signal processes such as correlated double sampling (CDS) and AD conversion for removing fixed pattern noise unique to the pixels, par. 52).
Regarding claim 11, Matsumoto further discloses:
An imaging system comprising:
the photoelectric conversion device according to claim 1 (see rejection of claim 1); and
a processing device that processes a signal output from the photoelectric conversion device (signal processing circuit 12 includes the circuitry for clamping as shown in the rejection and can be a digital signal processor, par. 66-82, 94, 194).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (U.S. Pub. No. 20140307142).
Regarding claim 12, Matsumoto discloses:
A body (camera that includes the device of claim 1, par. 192) comprising:
the photoelectric conversion device according to claim 1 (see rejection of claim 1);
a processing device that acquires information from a signal output from the photoelectric conversion device (signal processing circuit 12 includes the circuitry for clamping as shown in the rejection and can be a digital signal processor, par. 66-82, 94, 194).
Matsumoto is silent with regards to the body being a moving body comprising a moving device.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using cameras in moving devices, such as a vehicle.  This is advantageous in that a camera can be used as a dash camera that records images and/or video while a user a driving the vehicle to create an image/video history around or in the vehicle while the vehicle is moving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to the body being a moving body comprising a moving device.
Matsumoto is silent with regards to a control device that controls the device on a basis of the information.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a CPU to control a camera including a digital signal processing on the basis of information within an image.  This is advantageous in that a CPU can coordinate functions and timings of different components, for example event detection starting recording of images or video, within the device based on information within images or video.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control device that controls the device on a basis of the information.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, no prior art could be located that teaches or fairly suggests signal processing circuit, by using a first synthetic value obtained by weighting a correction signal obtained by performing filtering processing on pixel signals from a plurality of light shielded pixels in a channel and weighting a correction signal previously obtained by performing filtering processing on pixel signals from a plurality of light shielded pixels in the one channel, corrects the effective pixel signals in the channel, in combination with the rest of the limitations of the claim and parent claims.
Claims 7 and 8 depend on claim 6 and therefore are objected to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697